

116 HR 5632 IH: FDA Accountability for Public Safety Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5632IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Kim introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish procedures regarding the approval of opioid drugs by the Food and Drug Administration.
	
 1.Short titleThis Act may be cited as the FDA Accountability for Public Safety Act. 2.Approval against the recommendation of the FDA advisory committee on opioid drugs (a)In GeneralAny approval of an application or supplement to an application under section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) for a drug that is an opioid against the recommendation of the advisory committee pursuant to section 106 of the Comprehensive Drug and Recovery Act of 2016 (Public Law 114–198) shall be made by the Commissioner of Food and Drugs (referred to in this section as the Commissioner) and shall not be delegated.
 (b)Reports to CongressIf the Commissioner approves a drug as described in subsection (a), the Commissioner shall— (1)submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and to any member of Congress that requests the report, that includes—
 (A)medical and scientific evidence regarding patient safety that clearly supports the Commissioner's decision to approve the opioid drug against the recommendation of the advisory committee; and
 (B)a disclosure of any potential conflicts of interest that may exist regarding any official of the Food and Drug Administration who was involved in the decision to approve the drug prior to the Commissioner's final decision under subsection (a); and
 (2)at the request of the Committee on Health, Education, Labor, and Pensions of the Senate or the Committee on Energy and Commerce of the House of Representatives, testify before that committee regarding the Commissioner's decision to approve the opioid drug against the recommendation of the advisory committee.
 (c)Prohibition on marketingA drug approved as described in subsection (a) shall not be introduced or delivered for introduction into interstate commerce until the report described in subsection (b)(1) has been submitted to Congress.
 (d)Scope of advisory committee reviewSection 106(a)(1)(A) of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) is amended—
 (1)by inserting , or supplement to an application, after application each place such term appears; and (2)by striking of a new and inserting for.
				